Citation Nr: 1518348	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-11 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of a urethral stricture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, LA.

In March 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the residuals of a urethral stricture are related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for the residuals of a urethral stricture have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.  

The Veteran's service treatment records establish that he received treatment for a urethral stricture while in service, including surgery to dilate the urethra in September 1994.  The Veteran contends that effects of this stricture have persisted to the present.  He contends this urethral disorder, not prostate enlargement causes his frequency problems.

Service connection may be granted for a disability resulting from a disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Veteran was afforded a VA examination pertinent to this claim in September 2009.  The examiner found no evidence of any residuals of urethral dilation and diagnosed the Veteran with benign prostate hypertrophy.  The examiner opined that benign prostate hypertrophy was unrelated to the past urethral stricture because urinary frequency cannot cause benign prostate hypertrophy.  The examiner did not review the Veteran's claims file.

In March 2013, the Veteran's private treating urologist performed a cystoscopy and found some evidence of a scar within the urethra; she opined that the scar was likely a result of the past dilation surgery.  During the March 2015 hearing, the Veteran testified that the urologist was able to review the claims file.  

Because there is evidence to suggest that the September 1994 urethral dilation caused scarring within the Veteran's urethra, the evidence is at least in equipoise as to whether at least some residuals of a urethral stricture have persisted to the present.  Resolving reasonable doubt in the Veteran's favor, service connection for the residuals of a urethral stricture is granted.

The Board, however, makes no determination as to the specific symptoms, such as urinary frequency, that might be residuals of the Veteran's urethral stricture.  That is an issue for the RO to address when assigning an appropriate disability rating and likely will have to be determined after further examination.


ORDER

Entitlement to service connection for the residuals of a urethral stricture is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


